Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 1 of 9 PageID: 295




 NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

    IFEOMA EZEKWO,

                            Plaintiff,                             Civil Action No. 20-16187 (SDW) (LDW)

    v.                                                             OPINION
    CALIBER HOME LOANS, INC.,                                      June 11, 2021

                            Defendant.


WIGENTON, District Judge.

         Before this Court is Defendant Caliber Home Loans, Inc.’s (“Defendant”) Motion to

Dismiss pro se Plaintiff Ifeoma Ezekwo’s (“Plaintiff”) Complaint for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(1) and for failure to state

a claim pursuant to Rule 12(b)(6). This opinion is issued without oral argument pursuant to Rule

78. For the reasons stated herein, Defendant’s Motion to Dismiss is GRANTED.

I.       BACKGROUND AND PROCEDURAL HISTORY

         Plaintiff filed this suit on November 13, 2020, asserting various claims sounding in

discrimination, violations of civil rights, and improper mortgage servicing practices. (D.E. 1.) 1

The Complaint essentially seeks to overturn a final foreclosure default judgment (“Final

Judgment”) entered by the Superior Court of New Jersey, Chancery Division, Bergen County on



1
  Construing pro se Plaintiff’s Complaint liberally, this Court treats the seven “violations” listed on the face of the
Complaint as causes of action (“Counts”). (Compl. at 1 (capitalization omitted).) These Counts are for: “Title IX of
the Civil Rights [Act Violations]” (Count One); “4th, 5th and 14th Amendments and Civil Rights Violations” (Count
Two); “Abuse of Process” (Count Three); “Falsification of Loan Modification Process Documentation” (Count Four);
“Discriminatory Sheriff Selling of Home Property During Modification Without Proper Notice” (Count Five); “Due
Process Violation” (Count Six); and “Racial and Gender and National Origin and Family Discrimination and Bias and
Extortion” (Count Seven). (Id. (capitalization omitted).)
Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 2 of 9 PageID: 296




February 20, 2018, and the resulting Sheriff’s sale of Plaintiff’s property on August 23, 2019

(“Sheriff’s Sale”). (See Compl. ¶ 16.) 2 The following events preceded the instant suit.

           On November 26, 2002, Plaintiff and her husband, Samuel Ezekwo 3 (collectively,

“Borrowers”), executed a note (“Note”) in the amount of $251,300.00 in favor of Wachovia

Mortgage Corporation (“Wachovia”). (D.E. 6-2 (Certification of Stephen R. Catanzaro, Esq.

(“Catanzaro Cert.”)) at Ex. A.) 4 To secure the Note, Borrowers executed a mortgage (the

“Mortgage”) in favor of Mortgage Electronic Registration Systems, Inc. (“MERS”), as nominee

for Wachovia, on a property located in Englewood, New Jersey (the “Property”). (Id.) The

Mortgage and Note are referred to collectively as the “Loan.”

           On November 30, 2010, MERS assigned the Mortgage to Chase Home Finance LLC

(“Chase”). (Id. at Ex. B.) On December 12, 2014, JPMorgan Chase Bank, N.A., as successor to

Chase, assigned the Mortgage to Federal National Mortgage Association (“Fannie Mae”). (Id. at

Ex. C.) On December 10, 2016, Fannie Mae assigned the Mortgage to U.S. Bank Trust, N.A.

(“U.S. Bank Trust”) (the “U.S. Bank Trust Assignment”). (Id. at Ex. D.) Defendant began

servicing the Loan on behalf of U.S. Bank Trust on October 1, 2016. (D.E. 6-16 (Certification of

Jamar Harris (“Harris Cert.”)) at Ex. A.)

           While it was still assignee to the Loan, Chase filed a foreclosure action in the Superior

Court of New Jersey, Chancery Division, Bergen County, on December 2, 2010, under Docket No.




2
 A writ of possession has not yet issued in the foreclosure action because N.J. Executive Order No. 106 (2020) placed
a moratorium on residential eviction proceedings. (See D.E. 6-1 at 8 n.3.)
3
    Samuel Ezekwo is not a party to this action.
4
  Defendant attaches records from the underlying state court proceedings. Such documents are subject to judicial
notice. See Fraize v. Gov’t Nat’l Mortg. Ass’n, Civ. No. 14-7152, 2016 WL 958392, at *3 (D.N.J. Mar. 14, 2016)
(citations omitted). “Even setting aside judicial notice, certain records of the foreclosure action may be considered
without converting a facial Rule 12(b)(1) challenge into a factual one, or a Rule 12(b)(6) motion into one for summary
judgment.” Id. (citing Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)).



                                                          2
Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 3 of 9 PageID: 297




F-058209-10 (the “Foreclosure Action”). (See Catanzaro Cert. at Ex. E.) 5 Chase filed the suit as

a result of Borrowers’ failure to pay the Loan beginning on March 1, 2008. (See id. at Ex. E at 8.)

Following the U.S. Bank Trust Assignment, the state court granted U.S. Bank Trust’s motion to

substitute as plaintiff on March 9, 2017. (Id. at Ex. G.) The state court entered default against

Borrowers on April 21, 2017. (Id. at Ex. H.) Accordingly, the Hon. Paul Innes, P.J.Ch., entered

the Final Judgment in favor of U.S. Bank Trust and against Borrowers on February 20, 2018, along

with a writ of execution. (Id. at Ex. I.) Borrowers never challenged the Final Judgment, and the

Property was sold at the Sheriff’s Sale on August 23, 2019. (See Harris Cert. at Ex. B.) 6

           On July 26, 2020, Plaintiff (represented by counsel) filed an order to show cause with

temporary restraints in the Foreclosure Action, seeking to set aside the Sheriff’s Sale and prevent

the sale of the Property. (Catanzaro Cert. at Ex. K (“Sheriff’s Sale Motion”).) In the Sheriff’s

Sale Motion, Plaintiff asserted various arguments arising from U.S. Bank Trust’s (and

Defendant’s) alleged failure to abide by a trial period plan loan modification (the “TPP”). (See id.

at Ex. K at 1–9.) Following oral argument, on August 28, 2020, the state court denied the Sheriff’s

Sale Motion. (Id. at Ex. L (“Denial Order”).) Plaintiff appealed the Denial Order to the Superior

Court of New Jersey, Appellate Division, on September 2, 2020. (Id. at Ex. M.) 7

           Plaintiff filed the instant suit on November 13, 2020, asking this Court to require Defendant

to accept her modification or offer her a new one and void the sale of the Property. (Compl. ¶¶

16–17.) On February 9, 2021, Defendant filed the instant motion to dismiss for lack of subject


5
  Fannie Mae filed an amended complaint in the Foreclosure Action on April 29, 2016, updating the chain of title.
(See Catanzaro Cert. at Ex. F.)
6
 Plaintiff filed for bankruptcy on October 4, 2019, resulting in an automatic stay of the Foreclosure Action. See
Chapter 13 Voluntary Petition, In re Ezekwo, Ch. 11 Case No. 19-28911 (Bankr. D.N.J.), ECF No. 1. On April 1,
2020, the bankruptcy court granted U.S. Bank Trust’s motion to lift the stay of the Foreclosure Action. Id. at ECF
No. 73; (see Catanzaro Cert. at Ex. J.)
7
    Plaintiff’s appeal was still pending in state court when Defendant filed the instant motion. (See D.E. 6-1 at 7.)



                                                             3
Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 4 of 9 PageID: 298




matter jurisdiction under the Rooker-Feldman doctrine and for failure to state a claim. (D.E. 6 at

9–29.) Plaintiff filed belated opposition on March 15, 2021. (D.E. 12.) 8 On March 23, 2021, this

Court deemed Plaintiff’s late opposition brief as timely filed but denied Plaintiff’s request to file

an additional brief. (D.E. 15.) 9, 10 Defendant timely filed its reply on March 26, 2021. (D.E. 16.)

II.      LEGAL STANDARDS

         Subject matter jurisdiction establishes a court’s “very power to hear the case.” Mortensen

v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977). A district court has subject

matter jurisdiction to hear claims “arising under the Constitution, laws, or treaties of the United

States” pursuant to 28 U.S.C. § 1331. A defendant may move to dismiss a complaint for lack of

subject matter jurisdiction under Rule 12(b)(1) by challenging jurisdiction facially or

factually. Constitution Party of Pa. v. Aichele, 757 F.3d 347, 357 (3d Cir. 2014). “A facial attack

‘contests the sufficiency of the complaint because of a defect on its face,’ whereas a factual attack

‘asserts that the factual underpinnings of the basis for jurisdiction fails to comport with the

jurisdictional prerequisites.’” Halabi v. Fed. Nat’l Mortg. Ass’n, Civ. No. 17-1712, 2018 WL


8
  Plaintiff also requested this Court’s recusal on March 12, 2021, in a document titled “Motion for Peremptory
Challenge.” (D.E. 11.) The request is based on allegations of “corruption” and “intense hostility,” among other
serious accusations. (Id. at 3.) Under 28 U.S.C. § 455(a), judicial recusal is required “if a reasonable person, knowing
all the circumstances, would expect that the judge would have actual knowledge” of her interest or bias in a case. See
Lilieberg v. Health Services Acquisition Corp., 486 U.S. 847, 860 (1988). However, “opinions formed by the judge
on the basis of facts introduced or events occurring in the course of . . . prior proceedings, do not constitute a basis for
a bias or partiality motion unless they display a deep-seated favoritism or antagonism that would make fair judgment
impossible.” Jayasundera v. Macy’s Inc., 731 F. App’x 133, 136 (3d Cir. 2018) (citing Liteky v. United States, 510
U.S. 540, 555 (1994)). Here, Plaintiff’s request has no rational basis other than displeasure with this Court’s rulings
in past proceedings, rulings which do not display favoritism that would preclude fair judgment in the instant matter.
(See D.E. 11 at 2 (citing Civ. Nos. 20-480 and 15-3167)); see also Ezekwo v. Quirk, 784 F. App’x 79, 82 (3d Cir.
2019) (“We are of the opinion that the District Court admirably fulfilled its duties . . . [and] take no issue with its
response to the Ezekwos’ Rule 72 objections.”). Plaintiff’s request for recusal will therefore be DENIED.
9
  In view of its order on March 23, 2021, this Court will disregard the additional opposition brief that Plaintiff filed
on April 19, 2021. (D.E. 15, 19.) However, this Court has reviewed Plaintiff’s additional brief, in view of her pro se
status, and notes that Plaintiff’s arguments cannot overcome this Court’s decision to dismiss the case under the Rooker-
Feldman, claim preclusion, and entire controversy doctrines for the reasons set forth below.
10
   In the same order, this Court struck Plaintiff’s amended complaint, (D.E. 8), for failure to comply with Rule 15.
(D.E. 15.)



                                                             4
Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 5 of 9 PageID: 299




706483, at *2 (D.N.J. Feb. 5, 2018) (internal citations omitted). In a factual attack, “the court may

consider and weigh evidence outside the pleadings to determine if it has jurisdiction.” Gould

Elecs. Inc. v. United States, 220 F.3d 169, 178 (3d Cir. 2000), holding modified by Simon v. United

States, 341 F.3d 193 (3d Cir. 2003). When a defendant challenges the court’s exercise of subject

matter jurisdiction, the plaintiff has the burden of proving jurisdiction in order to survive the

motion. See Dev. Fin. Corp. v. Alpha Hous. & Health Care, Inc., 54 F.3d 156, 158 (3d Cir. 1995).

       On a motion to dismiss under Rule 12(b)(6), the court must “accept all factual allegations

as true, construe the complaint in the light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Phillips v.

Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). However, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Fowler v. UPMC Shadyside, 578

F.3d 203 (3d Cir. 2009) (discussing the Iqbal standard). While pro se pleadings are to be liberally

construed, “pro se litigants still must allege sufficient facts in their complaints to support a claim

. . . [and] they cannot flout procedural rules—they must abide by the same rules that apply to other

litigants.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

III.   DISCUSSION

       A.      Rooker-Feldman Doctrine

       “The Rooker-Feldman doctrine precludes lower federal courts ‘from exercising appellate

jurisdiction over final state-court judgments’ because such appellate jurisdiction rests solely with

the United States Supreme Court.” In re Madera, 586 F.3d 228, 232 (3d Cir. 2009) (quoting Lance

v. Dennis, 546 U.S. 459, 463 (2006)). The doctrine applies when a federal court would need to




                                                  5
Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 6 of 9 PageID: 300




determine that “the state court judgment was erroneously entered or must take action that would

render that judgment ineffectual,” and bars a federal claim when: (1) “the federal claim was

actually litigated in state court prior to the filing of the federal action” or (2) “the federal claim is

inextricably intertwined with the state adjudication, meaning that federal relief can only be

predicated upon a conviction that the state court was wrong.” Id. (quotations omitted).

        There are four factors that must be present for Rooker-Feldman to deprive a court of

jurisdiction: “(1) the federal plaintiff lost in state court; (2) the plaintiff ‘complains of injuries

caused by the state-court judgments’; (3) those judgments were rendered before the federal suit

was filed; and (4) the plaintiff is inviting the district court to review and reject the state judgments.”

Great W. Mining & Min. Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (brackets

omitted) (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

        All four factors are met here. First, Plaintiff lost in state court when the Superior Court of

New Jersey entered Final Judgment in the Foreclosure Action and approved the Sheriff’s Sale.

(See Catanzaro Cert. at Ex. I.) Second, Plaintiff was unsuccessful in setting aside the Final

Judgment because she did not timely oppose it, was unsuccessful in setting aside the Sheriff’s Sale

despite filing the Sheriff’s Sale Motion, and now complains of the resulting injuries, namely, the

impending loss of her home. (See id. at Exs. H, I, K, and L; Compl. ¶¶ 16–17.) Third, the Final

Judgment (dated February 20, 2018) and the Denial Order (dated August 28, 2020) were entered

well before Plaintiff brought suit in this Court on November 13, 2020. (See Catanzaro Cert. at

Exs. I and L; D.E. 1.)

        Fourth, Plaintiff now invites this Court to effectively review and reverse the state court’s

Final Judgment and Denial Order. “Under New Jersey law, [a] state foreclosure judgment

necessarily decide[s] . . . the following essential elements: the validity of the note and mortgage;




                                                    6
Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 7 of 9 PageID: 301




the alleged default; and [the] [d]efendants’ right to foreclose (which would include its standing by

assignment or otherwise).” Sheldrick v. Wells Fargo Bank, N.A., Civ. No. 16-2797, 2016 WL

7325473, at *6 (D.N.J. Dec. 16, 2016) (holding that pro se plaintiff’s claims against defendant

mortgage servicing company for fraud and unfair and deceptive practices were “inextricably

intertwined” with the foreclosure action, even if the claims were not actually litigated). While

Plaintiff has couched her claims in the language of federal claims, she is plainly seeking to have

this Court overturn a state court’s foreclosure judgment. However, this Court is not a state

appellate court; the proper forum for her grievance is the Superior Court of New Jersey, Appellate

Division, where her appeal is pending. This Court must therefore dismiss the Complaint.

         B.       Claim Preclusion and Entire Controversy Doctrine

         To the extent that the Complaint contains any “[c]laims that survive scrutiny under Rooker-

Feldman,” they are “nevertheless [] barred by doctrines of res judicata.” Fraize v. Gov’t Nat’l

Mortg. Ass’n, Civ. No 14-7152, 2016 WL 958392, at *6 (D.N.J. Mar. 14, 2016). 11 Claim

preclusion, or res judicata, 12 bars a party from asserting claims that were brought, or could have

been brought, in a previous action. In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008) (citation

omitted). Under applicable New Jersey law, 13 for claim preclusion to apply: “(1) the judgment in

the prior action must be valid, final, and on the merits; (2) the parties in the later action must be



11
  The district court in Fraize also dismissed with prejudice a federal complaint arising from a pro se plaintiff’s state
court mortgage foreclosure action. See 2016 WL 958392, at *1. The court applied Rooker-Feldman to dismiss the
plaintiff’s claims that relied on a premise “that the foreclosure judgment was invalid.” Id. at *5. To the extent that
any claims were “based on independent wrongs that occurred in the course of obtaining or administering the loan,”
the court exercised jurisdiction and dismissed them under res judicata. Id. at *5–9.
12
   The wider and “preferred usage” of the term res judicata “encompasses both claim and issue preclusion.” United
States v. 5 Unlabeled Boxes, 572 F.3d 169, 174 (3d Cir. 2009) (quotation omitted). “[R]es judicata, when used
narrowly, refers to claim preclusion,” while “[c]ollateral estoppel customarily refers to issue preclusion.” Id.
13
  Because a New Jersey court adjudicated the original action, this Court looks to New Jersey law “[t]o determine the
preclusive effect” of the foreclosure judgment. Greenleaf v. Garlock, Inc., 174 F.3d 352, 357 (3d Cir. 1999) (citations
omitted).



                                                           7
Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 8 of 9 PageID: 302




identical to or in privity with those in the prior action; and (3) the claim in the later action must

grow out of the same transaction or occurrence as the claim in the earlier one.” Watkins v. Resorts

Int’l Hotel & Casino, Inc., 591 A.2d 592, 599 (N.J. 1991) (citations omitted); see In re Mullarkey,

536 F.3d at 225.

        New Jersey also has a “specific, and idiosyncratic, application of traditional [claim

preclusion] principles,” known as the entire controversy doctrine. Rycoline Prods., Inc. v. C & W

Unlimited, 109 F.3d 883, 886 (3d Cir. 1997) (citations omitted). The entire controversy doctrine

“is wider in scope than” claim preclusion and shares the same three requirements. See Martinez

v. Bank of Am., N.A., 664 F. App’x 250, 253 (3d Cir. 2016). The doctrine “requires a party to

bring in one action all affirmative claims that it might have against another party, including

counterclaims and cross-claims, . . . or be forever barred from bringing a subsequent action

involving the same underlying facts.” Rycoline Prods., 109 F.3d at 885 (quotation and brackets

omitted); see Ricketti v. Barry, 775 F.3d 611, 613–14 (3d Cir. 2015) (discussing the history of the

entire controversy doctrine); N.J. Ct. R. 4:30A, 4:5–1(b).

        All three factors of claim preclusion, and therefore the entire controversy doctrine, are

satisfied here. First, the state court’s judgment was final and valid for purposes of claim

preclusion. See In re Hawkins, 231 B.R. 222, 229–30 (D.N.J. 1999) (“It is black letter law in [New

Jersey] that a default judgment is a final judgment which bars all further litigation. . . . . New Jersey

courts have consistently applied the doctrine of res judicata to default judgments.” (citing cases)).

Second, Plaintiff was a party to the prior action and Defendant is in privity with U.S. Bank Trust,

another party to the prior action, as the servicer of U.S. Bank Trust’s loan to Plaintiff.

        Third, Plaintiff’s claims in this action arise from the same transactions and occurrences that

were at issue in the Foreclosure Action. “Claims are considered to be germane to a foreclosure




                                                   8
Case 2:20-cv-16187-SDW-LDW Document 23 Filed 06/11/21 Page 9 of 9 PageID: 303




action if they arise out of the mortgage that is the basis of the foreclosure action.” Coleman v.

Chase Home Fin., LLC ex rel. Chase Manhattan Mortg. Corp., 446 F. App’x 469, 472 (3d Cir.

2011) (barring claims under the entire controversy doctrine); see Fraize, 2016 WL 958392, at *1,

*7–9 (barring claims for “wrongful foreclosure” and fraud under claim preclusion and the entire

controversy doctrine). The crux of the Complaint is that Defendant acted improperly in connection

with the Loan by failing to honor the TPP. (See Compl. ¶¶ 15–55.) Plaintiff failed to raise these

claims and arguments when the Final Judgment was entered, and finally did so in her Sheriff’s

Sale Motion in July 2020. (See Catanzaro Cert. at Ex. K.) The state court rejected these arguments

when it denied the Sheriff’s Sale Motion. (See id. at Ex. L.) Because the claims in this action

arise out of the same transactions and occurrences that were at issue in the Foreclosure Action, and

because the claims were litigated or could have been litigated in the Foreclosure Action, the

Complaint must be dismissed. 14

IV.      CONCLUSION

         For the reasons set forth above, Defendant’s Motion to Dismiss is GRANTED and

Plaintiff’s Complaint is DISMISSED WITH PREJUDICE. 15, 16 An appropriate order follows.


                                                                ___/s/ Susan D. Wigenton_____
                                                                SUSAN D. WIGENTON, U.S.D.J.

Orig:             Clerk
cc:               Leda D. Wettre, U.S.M.J.
                  Parties

14
   Defendant argues that Plaintiff’s claims are additionally barred by collateral estoppel, (see D.E. 6-1 at 18–21), but
that doctrine does not apply to default judgments because it requires, inter alia, that the precluded issue be “actually
litigated” in the previous proceeding. See In re Hawkins, 231 B.R. at 231 (concluding that “collateral estoppel does
not apply to default judgments because such judgments are not ‘actually litigated’” (citing cases)).
15
  Because this Court dismisses the Complaint under Rule 12(b)(1) and the preclusion doctrines, it does not reach the
remainder of Defendant’s meritorious Rule 12(b)(6) arguments.
16
   The Complaint is dismissed with prejudice because Plaintiff’s claims relating to the Foreclosure Action cannot be
litigated in this Court, and an amended complaint would therefore be futile. See Arthur v. Maersk, Inc., 434 F.3d 196,
204 (3d Cir. 2006) (citation omitted).



                                                           9
